                                          Case 4:20-cv-06011-PJH Document 10 Filed 09/03/20 Page 1 of 2




                                  1                                   UNITED STATES DISTRICT COURT

                                  2                                  NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      KEITH BOOKER,
                                                                                         Case No. 20-cv-06011-PJH
                                  5                     Plaintiff,

                                  6               v.                                     ORDER DIRECTING PARTIES TO
                                                                                         FILE CONSENT OR DECLINATION TO
                                  7      ANDREW SAUL,                                    MAGISTRATE JUDGE JURISDICTION
                                                                                         FOR ALL PURPOSES
                                  8                     Defendant.

                                  9

                                  10            In cases assigned to a district judge, the parties may consent at any time to

                                  11   reassignment of the case to a magistrate judge for all purposes, including entry of final

                                  12   judgment. See Civil L.R. 73-1(b). This option is being made available because the
Northern District of California
 United States District Court




                                  13   magistrate judges in this district have smaller civil dockets and no felony criminal cases

                                  14   and may be able to adjudicate this case more expeditiously than the undersigned district

                                  15   judge.

                                  16            Accordingly, the parties are hereby DIRECTED to file, no later than September 17,

                                  17   2020, either a consent or declination to have a magistrate judge conduct all further

                                  18   proceedings in the instant action. Normally the parties would indicate whether they

                                  19   consent to proceed before a magistrate judge in their Joint Case Management Statement

                                  20   filed in connection with the initial case management conference. However, because this

                                  21   case involves a review of an administrative record, a case management conference has

                                  22   not been scheduled. The parties are advised that they may jointly request assignment to

                                  23   a specific magistrate judge. For the parties’ convenience, a consent form is attached

                                  24   hereto; forms are also available in the “Forms” section at http://www.cand.uscourts.gov.

                                  25            IT IS SO ORDERED.

                                  26   Dated: September 3, 2020                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  27                                                 United States District Judge
                                  28
                                          Case 4:20-cv-06011-PJH Document 10 Filed 09/03/20 Page 2 of 2




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KEITH BOOKER,
                                                                                        Case No. 20-cv-06011-PJH
                                  8                   Plaintiff,

                                  9              v.                                     CONSENT OR DECLINATION TO
                                                                                        MAGISTRATE JUDGE JURISDICTION
                                  10     ANDREW SAUL,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you
                                       (if you are the party) or the party you represent (if you are an attorney in the case)
                                  14   choose(s) to consent or decline magistrate judge jurisdiction in this matter. Sign this form
                                       below your selection.
                                  15
                                          ( ) Consent to Magistrate Judge Jurisdiction
                                  16
                                              In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                  17   have a United States magistrate judge conduct all further proceedings in this case,
                                       including trial and entry of final judgment. I understand that appeal from the judgment
                                  18   shall be taken directly to the United States Court of Appeals for the Ninth Circuit.
                                  19           OR
                                  20      ( ) Decline Magistrate Judge Jurisdiction
                                  21          In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                       States magistrate judge conduct all further proceedings in this case.
                                  22

                                  23   DATE:   ____________, 20____             NAME:   ________________________________
                                  24                                      COUNSEL FOR
                                                                          (OR “PRO SE”):________________________________
                                  25

                                  26                                                    ________________________________
                                                                                                   Signature
                                  27

                                  28
